                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

RONNIE W. YORK, Petitioner                      CIVIL ACTION NO. 5:17-CV-223-P

VERSUS                                          JUDGE ELIZABETH E. FOOTE

DARREL VANNOY, Respondent                       MAGISTRATE JUDGE PEREZ-MONTES

                                    JU D G M E N T

       For the reasons assigned in the Report and Recommendation of the Magistrate

Judge previously filed herein, including the objections thereto, and concurring with the

findings of the Magistrate Judge under the applicable law;1,2,3

      IT IS ORDERED that the petition for writ of habeas corpus filed under 28 U.S.C.

§ 2254 is hereby DISMISSED with prejudice.

      THUS DONE AND SIGNED at Shreveport, Louisiana, this thed:f day of
                                                                           )d
;(
 � \JH /             , 2019.


      1
         The Court notes that York does point to the Equa ote · n Clause as the
federal source of his claim regarding Y.P.'s competence to testify. [Record
Document 1-2 at 44.] As the Equal Protection Clause is not a relevant source of
rights in this context, the Court agrees with the Magistrate Judge that York has
failed to state a federal basis for habeas relief as to this claim. [Record Document
24 at 26].
       2 The Magistrate Judge described York's two sentences as both consecutive
and concurrent. [Record Document 24 at 23]. The state court ordered York to
serve his sentences consecutively. Nevertheless, the Magistrate Judge's inaccurate
description of York's sentence does not affect the correctness of the analysis in
the Report and Recommendation.
       3
         York also raises a claim of cumulative error that the Magistrate Judge did
not address. [Record Document 1-2 at 57]. As the Magistrate Judge correctly found
that there were no errors-harmless or otherwise-York's cumulative error claim
also fails.
